Citation Nr: 0944899	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-29 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased initial evaluation for 
posttraumatic stress disorder (PTSD), currently evaluated at 
30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to July 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

As a result of the Veteran's statements about the effect the 
Veteran's PTSD has had on the Veteran's ability to secure or 
follow substantially gainful employment, the Board finds that 
her increased rating claim includes a claim for TDIU, and 
that this claim has therefore been added as an additional 
claim entitled to current appellate review.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the Veteran's last VA examination in January 2007, the 
Veteran indicated that she had not been working due to 
medical conditions unrelated to her service-connected PTSD.  
However, she subsequently filed a claim for TDIU in April 
2007, claiming that she had been unable to work since May 
2000 due to her service-connected PTSD.  In addition, a March 
2007 statement from the Veteran describes worsening symptoms, 
as does a March 2009 statement from the Veteran's daughter.  
Moreover, at the time of a VA outpatient evaluation in July 
2007, the Veteran asserted that her symptoms had recently 
worsened.  Thus, the Board finds that the Veteran should be 
provided with a new VA examination to determine the current 
nature and severity of her service-connected PTSD.  Moreover, 
as was noted in the Introduction of this decision, as a 
result of the Veteran's statements about the effect the 
Veteran's service-connected PTSD has had on the Veteran's 
ability to secure or follow substantially gainful employment, 
the Board finds that the record has raised an additional 
claim for TDIU, and that the examiner should therefore 
additionally provide an opinion as to whether the Veteran's 
PTSD renders her unable to secure or follow substantially 
gainful employment.

An effort should also be made to obtain additional VA 
treatment records for the Veteran, dated since September 
2007.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain additional VA treatment records 
for the Veteran, dated since September 
2007.  

2.  After associating with the claims 
folder any pertinent outstanding 
records provided in response to item 
No. 1, schedule the Veteran for a VA 
psychiatric examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated studies should be conducted.  
The examiner should describe the 
nature, extent and severity of the 
Veteran's PTSD and estimate his Global 
Assessment of Functioning (GAF) score.  
The examiner must comment specifically 
on findings and conclusions contained 
in the Veteran's VA outpatient 
treatment records and in her prior 
January 2007 VA psychiatric 
examination.  The examiner should also 
state the degree to which the Veteran's 
PTSD affects her ability to secure or 
follow substantially gainful 
employment.  All findings and 
conclusions should be set forth in a 
legible report.

3.  Finally, readjudicate the claims.  
If the benefits sought on appeal are 
not granted in full, a supplemental 
statement of the case should be issued 
and the Veteran provided an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


